Citation Nr: 0917984	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury, to include scarring.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pleurisy.

5.  Entitlement to service connection for a right foot 
condition, with plantar surface pain.

6.  Entitlement to service connection for a left foot 
condition. 

7.  Entitlement to service connection for multiple lipomas, 
upper waist line.

8.  Entitlement to service connection for hiatal hernia.

9.  Entitlement to service connection for gout.

10.  Entitlement to service connection for status post-
tonsillectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to May 
1994 with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  This case has been 
previously remanded in June 2004 and January 2008.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A remand is necessary in order to ensure compliance with the 
Board's January 2008 remand orders.  Specifically, in such 
document, the Board determined that a VA examination was 
necessary to ascertain whether the Veteran's claimed 
disorders are related to his military service.  As such, he 
was scheduled for VA examinations in April 2008; however, he 
failed to report.  Documents in the claims file reflect that 
numerous letters from the AMC to the Veteran were returned as 
undeliverable.  However, following the issuance of the 
November 2008 supplemental statement of the case, which was 
mailed to the Veteran's latest address of record, in December 
2008 he explained that he missed his examinations because he 
had been out of town for a while and did not receive his 
mail.  The Veteran further stated that he called a VA 
employee to explain the situation, but did not receive any 
communication from VA until the issuance of the November 2008 
supplemental statement of the case.  He also expressed his 
willingness to report for the VA examinations.

VA regulations provide that, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be decided based on the evidence of record.  38 C.F.R. 
§ 3.655.  In the instant case, the Board finds that the 
Veteran has presented good cause for failing to report to his 
scheduled VA examinations and, as such, a remand is necessary 
in order to ensure compliance with the January 2008 remand 
directives and afforded him a VA examination.  

In reaching this determination, however, the Board notes that 
the Veteran is hereby advised that although contemporaneous 
VA examinations are necessary to properly adjudicate his 
appeal, his failure to report to any scheduled examinations, 
without good cause, may well result in a denial of the 
claims.  See 38 C.F.R. § 3.655.  

Additionally, in his December 2008 statement, the Veteran has 
identified relevant, outstanding VA and private treatment 
records that have not been requested by VA.  Specifically, he 
reported treatment at the Timmons Plains Regional Medical 
Center, the Plains Medical Center, and the Clovis VA 
Community Based Outpatient Clinic in New Mexico.  These 
records have not been requested or obtained by VA.  As such, 
any outstanding VA and private treatment records should be 
obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from the Timmons Plains 
Regional Medical Center and the Plains 
Medical Center.  Thereafter, any treatment 
records not previously requested from the 
Timmons Plains Regional Medical Center, 
the Plains Medical Center, and the Clovis 
VA Community Based Outpatient Clinic in 
New Mexico, as well as any other 
identified locations, should be obtained 
and associated with the claims file.  

Arrange for an examination by an 
appropriate VA examiner to determine the 
nature and etiology of any present 
residuals of a nose injury (to include 
scarring), bilateral hearing loss, 
tinnitus, pleurisy, right foot condition 
(with plantar surface pain), left foot 
condition, multiple lipomas (upper waist 
line), hiatal hernia, gout, and status 
post-tonsillectomy.  In doing so, the RO 
must advise the Veteran that the 
examination requested in this remand is 
deemed necessary to evaluate his claims 
and that his failure, without good cause, 
to report for the scheduled examination 
could result in the denial of his claims.  

The claims file must be made available to 
the examiner.  Following a review of the 
relevant medical evidence in the claims 
file, the objective medical history, the 
Veteran's own reported continuity of 
symptoms of each claimed condition since 
separation from service, and the results 
of clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current residuals of 
a nose injury (to include scarring), 
bilateral hearing loss, tinnitus, 
pleurisy, right foot condition (with 
plantar surface pain), left foot 
condition, multiple lipomas (upper waist 
line), hiatal hernia, gout, and status 
post-tonsillectomy are causally related 
to, or were aggravated by, the Veteran's 
service.  The examiner is requested to 
provide a rationale for any opinion 
expressed in a legible report.  

3.  After completing any development as 
may be indicated by any response received 
as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

